Proceeding pursuant to article 78 of the CPLR to review respondent’s determination' fixing the compensation to be paid to petitioner for his fee for legal services rendered as assigned counsel for a defendant in a criminal action under Indictment No. 1716-73 in the Supreme Court, Queens County, *611and to compel respondent to approve payment of $500 for petitioner’s services. Motion by respondent in said proceeding to dismiss the proceeding on the ground that this court lacks jurisdiction of the subject matter and that the petition fails to state facts entitling petitioner to the relief sought. Respondent’s motion granted and petition dismissed, without costs. The court is without power to entertain this proceeding (Matter of Fisher v. Schenek, 39 A D 2d 813). Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Brennan, JJ., concur.